ORDER
PER CURIAM:
Albert Brown appeals- -an award issued by the Labor and '.-Industrial Relations Commission;. which denied his workers’ compensation claim for heat-related injuries he allegedly suffered in the course of his'employment as a recycling truck driver for the City of Columbia. Brown contends that the denial of his claim was unsupported by competent and substantial evidence. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).